BeCK, J.
(After stating the facts.) That municipalities may be given power and authority to change, obstruct, or even vacate streets by legislative grant, in the absence of constitutional restriction, there can be no doubt. Coker v. Railway Company, 123 Ga. 483. See also Adair v. Atlanta, ante, 288. And as it is not contended in the case at bar that there is any constitutional inhibition against the provisions of the charter of the City of Borne giving to it the power to “open, lay out, to widen, straighten, or to otherwise change streets, alleys, and squares in said city/’ the only question to be determined is whether or not the language quoted confers upon the city, expressly or by necessary implication, the power to sell the tract which is the subject of this action. In the case of Trustees v. Atlanta, 93 Ga. 474, Mr. Chief Justice Bleckley, in construing this identical language, said: “This grant is comprehensive enough to embrace the alteration of a street in any respect, whether on, below, or above the surface of the earth.” “To widen, straighten, or to otherwise change” surely seems to be about as broad as the statute could be made. Indeed it would be hard to conjecture a better legislative expression to cover the specific facts of this case. By making the proposed change the street will be more uniform in its width and appearance; it will be straightened in the sense that it will be to a certain extent free from very pronounced irregularities in shape; and the street will remain open to the free and unobstructed use of the public. Hence it follows that the court did not err in refusing to grant the injunction restraining the city from selling the described strip and appointing assessors under the section of the charter set out in the third headnote.

Judgment affirmed.


All the Justices concur.